Citation Nr: 1445655	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  04-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2004.  

In May 2005, the Veteran and his wife appeared at a hearing held at the RO before a Veterans Law Judge (VLJ) (i.e., Travel Board hearing).  In a decision dated in May 2007, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2008 joint motion for remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a December 2008 Court order granted the joint motion.  

An October 2009 letter from the Board notified the Veteran that the VLJ who conducted the May 2005 Travel Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  He responded with a request for another Board hearing, and in November 2010, the Veteran testified at a videoconference hearing before the undersigned VLJ.  

After that, the issue of service connection for hypertension was remanded by the Board in January 2011 for development pursuant to the November 2008 JMR.  The appeal was remanded again in August 2013.

The issues of entitlement to service connection for cardiac disease, sleep apnea, and diabetes mellitus have been raised by the record, specifically, in the representative's informal hearing presentation dated in October 2014.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, which are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that it is again necessary to remand this appeal.  Since the last remand in August 2013, the Board obtained a medical opinion via the VA Veterans Health Administration (VHA) in July 2014.  The physician was requested to provide an opinion concerning whether the Veteran's service-connected PTSD caused or aggravated his hypertension.  The physician concluded that it was less likely than not that PTSD caused or aggravated hypertension.  However, he somewhat confusingly listed several other factors that could be associated with hypertension such as "psychological stress."  Such leaves the question of whether the Veteran's PTSD, which is rated as 30 percent disabling, results in psychological stress sufficient to cause aggravation of his hypertension.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

Moreover, the most important part of the rationale was the physician's conclusion that the Veteran "may have already been suffering from hypertension at the time he joined the service in 1952."  This, to a certain extent, supports the Veteran's contentions he has consistently raised since filing his claim in 2003, namely, that he had hypertension prior to service, which was aggravated by in-service events, including combat duty.  

Unfortunately, however, the evidence cited by the physician in support of this assertion does not correspond with the evidence of record, in particular, the service treatment records.  Moreover, the fact that hypertension "may have" or "possibly" preexisted service does not rebut the presumption of soundness.  In this regard, a Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Thus, to rebut the presumption soundness, VA must establish by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  Id.  

Here, a VA medical opinion was obtain in January 2007 concerning that aspect of the Veteran's claim.  At that time, the physician concluded that there was no clear and unmistakable evidence of preexistence, but that there was clear and unmistakable evidence that there was no permanent worsening during service.  However, this physician also relied upon reportedly in-service blood pressure findings which are not only not currently of record, but were not noted in any prior recitation of evidence, such as the June 2004 rating decision.  

The Board does observe, however, that the Veteran's blood pressure at the time of entrance into service was 148/78, and his blood pressure on the separation examination was, as can best be seen from the blurry copy, 160/70.  Current VA regulations note that for VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101, Note (1) (2013).  The separation examination finding meets this criterion, but is an isolated reading.  To meet the definition of hypertension, the findings must be confirmed by readings taken two or more times on at least three different days.  Id.  Therefore, a medical opinion is needed.  

In addition to the matter of pre-existence and in-service onset, the matter of secondary service connection remains as well.  The Board also notes that the Veteran has not had a VA examination concerning his hypertension, and the evidence of record reflects that most of his treatment for the condition has been outside the VA system, and the Veteran has not submitted those records.  Therefore, an examination, rather than another opinion, is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated from May 2013 to the present, in particular, all records of treatment or evaluation for hypertension and PTSD.  

2.  Arrange for an appropriate VA examination to determine the likelihood that hypertension pre-existed and was aggravated by active service; was incurred during active service; or was caused or aggravated by service-connected PTSD.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. Any indicated studies should be performed, and a rationale for the following specific opinion requests must be provided.  The opinion should reflect that the Veteran's lay contentions and lay history have been considered by the examiner:

NB:  Service treatment records on file include:
* Blood pressure reading of 148/78 obtained either on the December 1951 pre-induction examination or the November 1952 physical inspection (signed by H. Adler, M.D.); and
* Reading interpreted as 160/70 obtained on the November 1954 separation examination (signed by J Sergeant).
Within a year after service, the following readings were obtained:
* 130/90 on a VA examination report of March 1955;
* 144/84 on records of a VA hospitalization in July 1955 for an unrelated matter.  
If the examiner locates other evidence of blood pressure readings obtained before, during, or within a year after service, the source and location of the findings should be clearly identified.  

a.  The examiner should offer an opinion as to the following, concerning preexistence:

*  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the veteran had hypertension prior to his entry into the military?  

*  If so, is it at least as likely as not that the disability underwent a chronic or permanent increase in severity during service?  

*  If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the hypertension was not aggravated beyond the natural progress of the condition?

b.  Concerning direct service incurrence, the examiner should offer an opinion as to whether hypertension at least as likely as not had its onset while the Veteran was on active duty, or within a year thereafter.  Included in this is whether the reading obtained at separation of 160/70 is at least as likely as not related to subsequently diagnosed hypertension.

c.  Concerning secondary service connection, is it at least as likely as not that service-connected PTSD caused or aggravated hypertension?  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened. 

3.   Then, the RO/AMC should readjudicate the claim for service connection for hypertension in light of all evidence of record.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



